DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staton (U.S. 2011/0006084).  Staton teaches a hydration reservoir 10 comprising a bladder 12 for storing fluid (paragraph [0016]) defining a front panel and a rear panel (shown in figure 2 at lead line 12 and below lead line 12), a fill opening 14 defined in the front panel, the fill opening 14 formed by a fill opening collar 18 extending outwardly from the front panel (figure 3A), an outlet port 16/20 defined in the front panel and spaced away from the fill opening at a distance (figure 1A), and a handle assembly 98, 60 coupled to the front panel (figure 1A), wherein the handle assembly comprises a spine layer 98 coupled to the front panel and a handle (portion of 60 which forms channel 66 shown in figure 1A at lead line 66) protruding from the spine layer, wherein the handle (portion of 60 which forms channel 66 shown in figure 1A at lead line 66) is spaced away from the fill opening and fill opening collar (handle shown at lead line 66 is disposed about the outlet port and away from the fill opening).

Regarding claim 7, the spine layer is coupled to the front panel at a location spaced away from the fill opening (at 98; adjacent outlet port).

Regarding claim 8, the spine layer is coupled to the front panel along a portion of the distance between the fill opening and the outlet port (figure 1A).

Regarding claim 9, the spine layer is coupled to the front panel continuously with the handle (figure 1A at 60).

Regarding claim 10, the spine layer extends to and encompasses the outlet port (figure 4A).



Regarding claim 14, at least one of the front panel and the rear panel is molded into a three-dimensional shape when filled with fluid such that pressure is applied to the inner surfaces of the panels.

Regarding claim 15, Staton teaches a fluid reservoir 10 comprising a flexible bladder 12, the bladder 12 comprising a fill opening 14, the fill opening formed by a fill opening collar 18 extending outwardly from the fill opening (figure 3A), an outlet port 20 for connecting to an outlet hose 50 and spaced away from the fill opening (figure 1A), and a handle assembly 98, 60 secured to the flexible bladder at a location spaced away from the fill opening 14 and the fill opening collar 18 (64 of the handle assembly is located adjacent the outlet port and spaced from the filling opening and collar which is the “a location” set forth in the present claim), the handle assembly comprising a spine layer 98 coupled to the flexible bladder and a handle 60 extending from the spine layer to form a gap between the handle and the spine layer (gap is channel at 60).

Regarding claim 18, the handle assembly comprises a first end proximate the fill opening (at 90) and a second end proximate the outlet port (at 98), wherein the gap is larger proximate the first end than proximate the second end (send end is tapered at 64).

Regarding claim 19, Staton teaches a reservoir 10 for storing a fluid (paragraph [0016]), the reservoir comprising a bladder 12 for storing a fluid including a front panel and a rear panel (figure 2), a fill opening 14 defined by the front panel, the fill opening formed by a fill opening collar 18 extending 

Regarding claim 20, the spine layer is linear, as it extends in a linear direction, and extends longitudinally along a portion of a length of the front panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staton (U.S. 2011/0006084) in view of Vidal (U.S. 4,254,771).  Staton discloses the claimed invention except for the handle having cavities which couple with the anchors.  Vidal teaches that it is known to construct a handle assembly wherein the handle has cavities which couple with anchors (see handle 29, and anchors 25, 26).  It would have been obvious to one having ordinary skill in the art before the effective filing date .

Regarding claim 17, the modified handle comprises a top surface, a bottom surface, and two opposing ends (figure 1 of Vidal), wherein each end comprises an attachment structure (30) that couples the respective end to the spine layer (at 25, 26), wherein a distance between the top surface and the bottom surface defines a thickness of the handle and wherein the thickness of the opposing ends (thickness of opposing ends is measured from top surface at lead line 29 to bottom surface adjacent lead line 32) is greater than the thickness of a middle region of the handle.

Allowable Subject Matter
Claims 3-6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. Applicant argues that Staton teaches a handle that is coupled to the first and second ports, and cannot be spaced away from the fill port and collar, as set forth in the amended claims.  The fill opening of Staton is the opening at lead line 14 that is defined by the threaded collar 18.  Staton meets the limitation of claim 1 because the handle is secured to the port 18 not the opening 14.  As defined in the rejection of claim 1, above, the handle is considered to be the portion of 60 which forms channel 66 .
Regarding claim 15, the claim sets forth that the handle assembly is secured to the flexible bladder at a location spaced away from the fill opening and the fill opening collar.  This limitation sets forth one location where the handle assembly is secured to the bladder.  Staton meets this limitation because the handle assembly is secured at two locations, one of which is spaced away from the fill opening and the fill opening collar.  The handle assembly of Staton is secured about the outlet port, this location is considered the “a location” set forth in claim 15.
Similarly claim 1 sets forth “a location” which does not mean that the spine layer is secured at a singular location.  Staton meets this limitation because the handle assembly is secured at two locations, one of which is spaced away from the fill opening and the fill opening collar.  The handle assembly of Staton is secured about the outlet port, this location is considered the “a location” set forth in claim 19.

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIKI M ELOSHWAY/Examiner, Art Unit 3736